 ORTRONIX, INC.3no showing that Piscopo either possesses or exercises any control overthe hiring or firing or any other conditions of employment of em-ployees.'And it is undisputed that each motel operation has its ownmanager, accountant, and attorney; that each manager purchasessupplies and solicits business for the motel he manages; and that thereis no reciprocity between the motels or any other indicia of interrela-tionship in the conduct of their day-to-day operations.Indeed,Palmer's manager testified he does not know any of the other motelmanagers.As noted by the Regional Director, the Board often treats separatecompanies as one employer for jurisdictional purposes where it canbe found that the firms, despite their separate legal structure, arehighly integrated with respect to ownership and operations.Thoughno one factor is controlling, those factors which the Board deemsrelevant to such determination include not only common ownershipor financial control, but also such other indicia of identity as inter-relationship of operations, common management, and centralized con-trol of labor relations.e In the instant case, it does not appear thatPiscopo's financial interest in the motel or hotel operations describedabove is of such a character as to permit his control of all such opera-tions.And it is clear that each of them is, in fact, managed independ-ently of the other. In these circumstances, we are unable to concludethat the relationship of Justru, Della, and Sky-Top to Palmer is suchas to justify treating all of them together as a single employer for juris-dictional purposes.As jurisdiction over Palmer cannot be asserted onany other basis consistent with our established standards, we shall dis-miss the petition.7[The Board dismissed the petition.]5 Piscopo hired Palmer's present manager and instructed him as to his responsibilities.He also provided a replacement when that manager went on vacation.9 SeeChicago Theatrical Protective Union LocalNo.2, I.A.T.S.E. (MidwestNewsReelTheaters,Inc.),151 NLRB 857;Sakrete of Northern California,Inc.,137 NLRB 1220,1222, enfd.332 F. 2d 902 (C.A. 9).Twenty-firstAnwual Report of the National LaborRelations Board,pp. 14-15.7In view of our findings herein,we deem it unnecessary to resolve other issues raisedby the Employer's request for review.Ortronix, Inc.andSheetMetal Workers'International Associ-ation,AFL-CIO.Case No. 12-CA-3949.December 13, 1965DECISION AND ORDEROn September 14, 1965, Trial Examiner Thomas N. Vessel issuedhis Decision in the above-entitled proceeding, finding that the Re-156 NLRB No. 1.217-919-66-vol. 156-2 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief and the GeneralCounsel filed exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has considered the Trial Examiner's Decision, the excep-tions and briefs, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.']i The address and telephone number for Region 12,appearing at the bottom of theAppendix attached to the Trial Examiner's Decision, is amended to read: 706 FederalOffice Building, 500 Zack Street, Tampa, Florida, Telephone No. 228-7711, Extension 257.TRIAL EXAMINER'S DECISION ON MOTION FOR JUDGMENTON THE PLEADINGSUpon a charge filed June 2, 1965, by Sheet Metal Workers' International Associa-tion,AFL-CIO, herein called the Union,againstOrtronix, Inc., herein called theRespondent, the General Counsel of the National Labor Relations Board, hereincalled the Board, by the Regional Director for Region 12, issued a complaint datedJune 9, 1965, alleging that the Respondent had engaged in conduct violative of Sec-tion 8(a)fl) and (5) of the Act.The complaint alleges that on May 17, 1965, the Union was certified by theRegional Director as the exclusive collective-bargaining representative of the Re-spondent's employees in the appropriate unit described below and that the Respondentrefused in violation of the Act to recognize and bargain collectively with the Uniondespite the latter's demand therefor.The Respondent's answer admits these allega-tions but defends its refusal to honor the Union's certificate because of claimed errorsby the Regional Director in his several decisions in the course of the representationproceeding (Case No. 12-RC-1802) which culminated with the Union's certifica-tion.In effect, the Respondent attacks the validity of the Union's certificate injustification of its admitted refusal to recognize and bargain with the Union.Upon the filing of the Respondent's answer the General Counsel moved for judg-ment on the pleadings, contending that the Respondent's attack upon the Union'scertificate raised no issue litigable in the instant proceeding.The General Counselmaintains that the Regional Director's errors complained of by the Respondent andreferred to in the answer involved matters which were fully litigated and passedupon by the Regional Director and the Board in Case No. 12-RC-1802 and thatthese matters may not be relitigated in the instant case.On June 30, 1965, Trial Examiner Thomas N. Kessel issued and caused to beserved on the Respondent an order to shown cause why the General Counsel's motionshould not be granted.On June 28 the Respondent had filed with the RegionalDirector a response to the General Counsel's motion for judgment. That motion wassubsequently referred to me and received on July 6, 1965. In its response the Re-spondent attacked the summary judgment procedure invoked by the General Counsel'smotion and insisted that it was entitled to a hearing before a Trial Examiner.OnJuly 9, 1965, I issued another order finding the Respondent's procedural challengeto the General Counsel's motion for judgment on the pleadings to be without merit.In that order the Respondent was advised that before finally ruling on the GeneralCounsel's motion it would be given the opportunity to bring to my attention the ORTRONIX, INC.Jevidence, if any, newly discovered or not available at the time of the representationproceeding referred to in the complaint, which the Respondent would offer in itsdefense at any hearing held under the complaint.The Respondent was directed tosubmit a summary of such evidence to me in writing within 10 days from the receiptof the order.No response has been received from the Respondent to that July 9,1965, order. I, accordingly, assume that the Respondent does not have such evidencewhich it would offer at a hearing in this proceeding were such hearing to be held.On July 9, 1965, the Respondent, responding to my June 30 order to show cause,moved to quash that order and for dismissal of the General Counsel's motion forsummary judgment.The contentions and arguments contained in this documentare essentially the same as those in the Respondent's June 28 response to the GeneralCounsel's motion for judgment on the pleadings.These motions are hereby deniedfor the same reasons set forth in my July 9, 1965, order.Upon the basis of the Respondent's admissions in its answer to the complaint andthe failure by the Respondent to submit, as ordered, a summary of any evidence,newly discovered or not previously available, which it would offer in its defense ata hearing, I find, for reasons elaborated below, that the statutory violation alleged inthe complaint is established by the pleadings and that no litigable issue remains requir-ing a hearing for the purpose of taking evidence.Accordingly, the General Counsel'smotion for judgment on the pleadings is hereby granted.Upon the basis of the record before me, I make the following:FINDINGS OF FACTI.COMMERCE FACTSThe Respondent is a Florida corporation engaged at Orlando, Florida, in the manu-facture of electronic and sheet metal products. In the year preceding issuance of thecomplaint the Respondent purchased goods valued in excess of $50,000 which wereshipped to its plant, from points outside the State.During the same period the Re-spondent had a dollar volume of sales and/or services which it shipped and/or per-formed outside the State which were valued in excess of $50,000. I find from theforegoing facts that the Respondent is engaged in interstate commerce within theAct's meaning and that the purposes of the Act will be effectuated by the Board'sassertion of jurisdiction in this case over its operations.The Union isemployees.H. THE LABOR ORGANIZATION INVOLVEDa labor organization admitting to membership the Respondent'sIII.THE UNFAIR LABOR PRACTICESIn attacking the validity of the Union's certificate as exclusive collective-bargainingrepresentative, the Respondent .in its answer asserts that the Regional Director com-mitted procedural errors and made erroneous factual findings in his March 2, 1964,Decision and Direction of Election in Case No. 12-RC-1802.The answer furtherasserts that the Regional Director made erroneous findings of fact and committederrors of law in his Supplemental Decision, Order and Direction of Second Election,dated June 3, 1964, and in his Second Supplemental Decision, dated August 17, 1964.Because of these claimed errors of fact and law, the Respondent asserts that theJanuary 21, 1965, second election, won by the Union, was illegally held and is there-fore without effect and that the resultant certificate to the Union is a nullity.All the foregoing claimed errors in the Regional Director's decisions in Case No.12-RC-1802 were the subject of motions for reconsideration by the Regional Directorand petitions for review to the Board from his denial of said motions.These petitionswere reviewed and denied by the Board.Thus, each ground now relied upon bythe Respondent to attack the Union's certificate involves an issue which was fullyconsidered and passed upon by the Regional Director and the Board in the repre-sentation case.These issues may not be relitigated in this proceeding.PittsburghPlate Glass Company v. N.L.R.B.,313 U.S. 146, 161-162.The Respondent havingfailed to show that it has other evidence, newly discovered or previously not available,to challenge the Union's certificate, the validity of that certificate stands unimpaired.As the Respondent has presented no defense to its refusal to honor the certificate,other than the defenses hereinabove rejected, I find that by its admitted refusalto recognize and bargain with the Union upon demand the Respondent has on 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDand since May 28, 1965, refused to recognize and bargain collectively with the Unionin violation of Section 8(a) (5) and (1) of the Act for the employees in the followingappropriate unit:All production and maintenance employees employed by Ortronix, Inc., at itsOrlando, Florida, plant, including sheet metal assemblers, sheet metal assemblerssenior, carpenters, welders, machine operators, sheet metal mechanics, machinists,painters, jig and fixture mechanics, electrical assemblers, wiremen, material handlers,test technicians,maintenance technicians, stock clerks, shipping and receiving clerks,warehousemen, drivers, inspectors, and timekeeper; excluding all other employees,including office clerical employees, professional employees (including engineers),technical employees (including electronic technicians and draftsmen), and super-visors as defined in the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(5) and (1) of the Act, I shall recommend that it cease and desisttherefrom and taken certain affirmative action designed to effectuate the policies ofthe Act. It has been found that the Respondent has refused and still refuses to bar-gain collectively with the Union as the exclusive representative of the employees inthe appropriate unit described herein. It will therefore be recommended that the Re-spondent bargain collectively upon request with the Union as the exclusive repre-sentative of these employees and, if an understanding is reached, embody such under-standing in a signed agreement.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Ortronix, Inc., is an employer within the meaning of Section 2(2) of the Actand is engaged in commerce within the meaning of Sections 2(6) and (7) of the Act.2.Sheet Metal Workers' International Association, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All employees employed by Ortronix, Inc., at its Orlando, Florida, plant in theabove-described appropriate unit constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.4.On May 17,1965,and at all times thereafter, the Union was and now is therepresentative of a majority of the Respondent's employees in the appropriate unit de-scribed above for the purpose of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5.By refusing on May 28, 1965, and thereafter to bargain collectively with theUnion as the exclusive representative of all its employees in the above-describedappropriate unit, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)^(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in this proceeding,and pursuant to Section 10(c) of the NationalLaborRelations Act, as amended,it is recommended that the Respondent,Ortronix,Inc., Orlando,Florida, its officers, agents,successors,and assigns,shall:1.Cease and desist from refusing to bargain collectively with Sheet Metal Workers'International Association,AFL-CIO,as the exclusive representative of all its em-ployees in the appropriate unit with respect to rates of pay,wages, hours of employ-ment, and other terms and conditions of employment.2.Take the following affirmative action which it is found will effectuate thepolicies ofthe Act.(a)On request, bargain collectivelywith SheetMetalWorkers' InternationalAssociation,AFL-CIO,as the exclusive representative of the employees in theappropriate unit and embody any understanding reached in a signed contract. MONTGOMERY WARD & CO., INCORPORATED7(b) Post at its place of business in Orlando,Florida, copies of the attached noticemarked"Appendix."ICopies of said notice,to be furnishedby theRegional Direc-tor for Region 12,shall, after being duly signed by an authorized representative ofthe Respondent,be posted by it immediately upon receipt thereof,and be maintainedby it for a period of 60 consecutive days thereafter,in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered,defaced,or covered by any other material.(c)Notify the Regional Director for Region 12, in writing, within 20 days fromthe receipt of this Decision,what steps it has taken to comply therewith.2'In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decision andOrder".a In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read: "Notify the Regional Director for Region 12, in writing,within10 days from the date of receipt of this Order, what steps the Company has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL bargain collectively upon request with Sheet Metal Workers' Inter-national Association, AFL-CIO, as the exclusive bargaining representative ofall our employees in the appropriate unit described below with respect to ratesof pay, wages, hours of employment, and other terms and conditions of employ-ment, and,if an agreement is reached,embody such understanding in a signedcontract.The appropriateunit is:All production and maintenance employees at our Orlando, Florida,plant, including sheet metal assemblers,sheet metal assemblers senior, car-penters,welders,machine operators, sheet metal mechanics, machinists,painters,jig and fixture mechanics,electrical assemblers,wiremen, materialhandlers, test technicians,maintenance technicians,stock clerks,shippingand receiving clerks, warehousemen,drivers, inspectors,and timekeepers;excluding, all other employees, including office clerical employees, profes-sional employees(including engineers),technical employees(includingelectronic technicians and draftsmen), and supervisors as defined in the Act.ORTRONIX, INC.,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, RossBuilding, 112 East Cass Street, Tampa, Florida, Telephone No. 223-4623.MontgomeryWard &Co., IncorporatedandBetty A. Frese.CaseNo. 13-CA-6745.December 14, 1965DECISION AND ORDEROn September 17, 1965, Trial Examiner David London issued hisDecision in the above-entitled proceeding, finding that the Respondent156 NLRB No. 5.